    EXHIBIT F



Case 5:19-cv-04082-CJW-KEM Document 2-7 Filed 12/05/19 Page 1 of 2
Case 1:14-cv-03027-RM-MEH Document 12 Filed 11/13/14 USDC Colorado Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 14-cv-03027-MEH

  JOHN DOE,

         Plaintiff,

  v.

  UNIVERSITY OF COLORADO BOULDER,

         Defendant.


                                         MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on November 13, 2014.

           Finding that the motion complies with D.C. Colo. LCivR 7.2 at this early stage of the
  litigation, Plaintiff’s Motion to Restrict Access Pursuant to D.C. Colo. LCivR 7.2 [filed November
  7, 2014; docket #2] is granted in part and denied in part. The Court will order that the Complaint
  (docket #3) and any documents containing information that may serve to identify the Plaintiff are
  to be maintained under Restriction Level 1 until further order of the Court. However, the Court will
  entertain any opposition motion from the Defendant once it is served and appears in this case.




        Case 5:19-cv-04082-CJW-KEM Document 2-7 Filed 12/05/19 Page 2 of 2
